DETAILED ACTION
	Claims 5-8 and 10 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (WO 2010/101158 A1) further in view of Uniprot, Accession No. D9SUC4, 2019, www.uniprot.org (previously cited), Qing et al. (Cold-shock induced high-yield protein production in Escherichia coli, Nature Biotechnol. 22 (2004): 877-82) and Shimosaka et al. (WO 2012/111810 A1).  Machine translations of Tamaru et al. and Shimosaka et al. was previously provided, which are cited below.
Tamaru et al. teach “a DNA comprising a novel nucleotide sequence derived from Clostridium cellulovorans, a vector containing this DNA, a gene recombinant transformed with this vector, a protein encoded by this DNA, or a monosaccharide is produced from cellulose or hemicellulose. The present invention relates to a method for producing a lower alcohol from cellulose or hemicellulose.”  Tamaru et al., page 1, lines 11-15.  “The inventors have deciphered the nucleotide sequence of the entire genome of Clostridium cellulovorans. As a result, it was revealed for the first time that genes encoding almost all enzymes that degrade cellulose or hemicellulose are present on the genome of Clostridium cellulovorans.”  Tamaru et al., page 2, lines 55-58.
Recited SEQ ID NO: 1 is identical to SEQ ID NO: 184 (residues 32-599) of Tamaru et al.  Recited SEQ ID NO: 2 is identical to SEQ ID NO: 14 (nucleotides 94-1800) of Tamaru et al.
“The present invention is an isolation consisting of the nucleotide sequence set forth in any one
of SEQ ID NOS: 1 to 31, or a nucleotide sequence having a homology of 90% or more with this nucleotide sequence and encoding a protein having cellulosome-forming activity. The novel DNA is provided. This DNA comprises the amino acid sequence set forth in any one of SEQ ID NOs: 171-201, or an amino acid sequence in which one or several amino acids have been deleted, substituted or added in the amino acid sequence, and has cellulosome-forming activity.”  Tamaru et al., page 2.
	“The present invention provides a vector containing the novel DNA derived from the above Clostridium cellulovorans. Also provided is a gene recombinant transformed with this vector. Here, the gene recombinant may be a microorganism such as yeast, Escherichia coli, Bacillus subtilis, Clostridium, Lactobacillus, Corynebacterium, Aspergillus, filamentous fungi, or higher eukaryotes including animal et al., page 2, lines 1054-1060.
“The present invention has the following DNAs (a) and (b): (a) a nucleotide sequence described in any one of SEQ ID NOS: 1 to 31, or a homology of 90% or more with this nucleotide sequence, A novel DNA consisting of a nucleotide sequence encoding a protein having cellulosome-forming activity; and (b) the nucleotide sequence described in any one of SEQ ID NOs: 32 to 170, or having 90% or more homology with this nucleotide sequence. Provided is a gene recombinant, which retains a novel DNA combination consisting of a nucleotide sequence encoding a protein having no cellulosome-forming activity in an expressible manner. The present invention also provides a method for producing a monosaccharide from cellulose or hemicellulose, which comprises the step of culturing the genetically modified product in the presence of cellulose or hemicellulose. The present invention further provides a method for producing a lower alcohol from cellulose or hemicellulose, which comprises the step of culturing this genetically modified product in the presence of cellulose or hemicellulose.”  Tamaru et al., page 26, lines 1061-1073.  
“In one embodiment, the present invention provides a novel base sequence derived from Clostridium cellulovorans described in any one of SEQ ID NOS: 1 to 170, or having a homology of 90% or more with this base sequence, and having a cellulose or hemicellulose degrading activity. A DNA comprising a nucleotide sequence encoding a protein having These DNAs can be obtained by, for example, synthesizing a primer based on the nucleotide sequence disclosed in the present specification and performing a PCR reaction using the genomic DNA extracted from Clostridium cellulovorans as a template.”  Tamaru et al., page 30, lines 1250, to page 31, line 1256.
“These DNAs can be expressed by linking them to an appropriate vector and introducing them into an appropriate host. When Escherichia coli is used as a host, pBR322 or pUC plasmids can be used, but the vector is not limited thereto. As the promoter for E. coli, tryptophan (trp) promoter, lactose (lac) promoter and the like can be used.”  Tamaru et al., page 32, lines 1257-1260.
“These proteins can be obtained by the following method, for example. First, a DNA encoding the target protein is obtained by performing a PCR reaction using the genomic DNA extracted from he target protein is purified from the bacterial cells or culture supernatant of these host cells [i.e. such host cell is cultured].  In the present specification, the term plasmid and vector may be used interchangeably. These proteins can be used, for example, as follows. For example, these biomasses can be decomposed by adding these proteins as purified enzymes to cellulose or hemicellulose. Also, in the step of degrading cellulose or hemicellulose using a microorganism, the step can be enhanced by adding these proteins.” Tamaru et al., page 31, lines 1279-1292.
Further, Tamaru et al. further describe that in cloning and expressing the nucleotides/genes described therein that it is appropriate to exclude any secretory signal.  The “sites excluding the secretory signal were subcloned.”  Tamaru et al., page 48, line 1998.  The ordinarily skilled artisan at the time of filing would readily understand that all of the cellulosome enzymes/proteins described by Tamaru et al. are located on an extracellular cellulosome of C. cellulovorans as to have a signal secretion signal responsible for their secretion from the cell.
As such, Tamaru et al. disclose cloning any of nucleotide sequences SEQ ID NOs: 1-31 (including exclusion of any secretory signal) into a host cell including E. coli to produce proteins having any of SEQ ID NOS: 171-201, culturing the host cell and preparing a purified protein of any of SEQ ID NOS: 171-201 that can be used individually or in combination to decompose cellulose or hemicellulose.  Again, recited SEQ ID NO: 1 is identical to SEQ ID NO: 184 (residues 32-599) of Tamaru et al.  Recited SEQ ID NO: 2 is identical to SEQ ID NO: 14 (nucleotides 94-1800) of Tamaru et al.
Regarding recitation that a polypeptide having SEQ ID NO: 1 (encoded by recited SEQ ID NO: 2) has activity as a chitinolytic enzyme, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  MPEP 2112(I).  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  MPEP 2112(II).  “Products of identical 
Here, for the reasons stated above, Tamaru et al. disclose a protein/enzyme having identical amino acid sequence as SEQ ID NO: 1 of the specification described by the specification as being a chitinolytic enzyme.  The activity and properties of a protein are determined by its amino acid sequence.  Since “Products of identical chemical composition can not have mutually exclusive properties," the protein produced by C. cellulovorans described by Tamaru et al. necessarily and inherently has activity as a chitinolytic enzyme.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  MPEP 2112(IV).  Here, the basis in fact and technical reasoning is that the protein described by Tamaru et al. (SEQ ID NO: 184) and the chitinolytic enzyme having SEQ ID NO: 1 of the specification (encoded by recited SEQ ID NO: 2) have the same amino acid sequence and structure wherein a “chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  Similarly, the protein described as SEQ ID NO: 184 of Tamaru et al. necessarily and inherently has chitinolytic activity that degrades the terminal of chitin and has binding and degrading ability for chitin as recited in claims 2 and 3.
 However, Tamaru et al. do not directly teach preparing the base sequence consisting of SEQ ID NO: 2 and preparing a recombinant expression vector having the base sequence of SEQ ID NO: 2, which is interpreted as reciting that the recited chitinolytic enzyme is encoded by the base sequence consisting of SEQ ID NO: 2.
Tamaru et al. teach the expression of serval enzymes when a DNA fragment with “the sites excluding the secretory signal were subcloned.” Tamaru et al., page 48, line 1998; see also Tamaru et al., page 48, line 2009; page 49, lines 2014, 2019, 2047; and page 50, line 2092.  As such, in expressing the enzyme encoded by SEQ ID NO: 14 of Tamaru et al., the ordinarily skilled artisan at the time of filing would have been motivated to subclone SEQ ID NO: 14 of Tamaru et al. into an expression by excluding any secretory signal sequence encoded by SEQ ID NO: 14.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Tamaru et al. directly teaches that it is appropriate to heterologously express the sequences taught therein in a heterologous host cell without a secretion sequence such that the encoded protein/enzyme is expressed intracellularly.  That is, the teachings in Tamaru et al. that “the target protein is purified from the bacterial cells or culture supernatant of these host cells” in conjunction with cloning of various genes excluding the secretory sequence teaches that intracellular expression of the sequences taught by Tamaru et al. is directly suggested and contemplated by Tamaru et al.  As discussed, SEQ ID NO: 14 of Tamaru et al. encodes SEQ ID NO: 184 of Tamaru et al. Tamaru et al., page 31, line 1287.  Uniprot D9SUC4 teach the same protein from C. cellulovorans as described as SEQ ID NO: 184 of Tamaru et al. wherein Uniprot D9SUC4 teach that amino acid residues 1-31 of SEQ ID NO: 184 of Tamaru et al. is a signal sequence.  Since Tamaru et al. directly suggest removal of a signal sequence for intracellular expression, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to clone SEQ ID NO: 14 of Tamaru et al. (encoding SEQ ID NO: 184 of Tamaru et al.) into an expression vector with the nucleotides encoding amino acid residues 1-31 (which is nucleotides 1-93 of SEQ ID NO: 14 of Tamaru et al.) excluded in view of the teachings of Tamaru et al. regarding excluding any secretory signal sequence.  Exclusion of nucleotides 1-93 of SEQ ID NO: 14 of Tamaru et al. yields a nucleotide sequence identical to and consisting of recited SEQ ID NO: 2.
Further, as discussed above, Tamaru et al. directly discuss transformation of E. coli host cells including that pBR322 or pUC plasmids can be used, but the vector is not limited thereto.
While Tamaru et al. directly teach culturing a genetically modified host including pBR322 or pUC plasmids can be used, but the vector is not limited thereto and purifying an enzyme from the host cell or supernatant thereof. However, Tamaru et al. do not explicitly teach lysing and centrifuging a host cell/transformant.
As discussed, Tamaru et al. directly teaches “the target protein is purified from the bacterial cells or culture supernatant of these host cells,” Tamaru et al. do not directly state that such purification is necessarily done by lysing and centrifuging the transformant to obtain a supernatant.  Tamaru et al., page 31, lines 1286-87.
et al., page 881, right column, it is well established that when any desired target protein is expressed in bacterial cells as transformants (e.g. E. coli), that it is known to lyse such bacterial cell, for example by sonication, and to recover a supernatant containing the target protein by centrifugation to pellet cell debris as taught by Qing et al.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to purify a target protein encoded any of SEQ ID NOS: 1-31 of Tamaru et al. (including recited SEQ ID NO: 2 lacking nucleotides encoding a signal sequence) from a bacterial host cell transformant by lysing such transformant and recovering a supernatant by centrifugation.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Qing et al. teach that sonication/lysing of bacterial transformants followed by centrifugation to remove cellular debris is the standard methodology for purifying a target protein from a bacterial transformant.
Regarding claim 6, Tamaru et al. teach that “These DNAs can be expressed by linking them to an appropriate vector and introducing them into an appropriate host. When Escherichia coli is used as a host, pBR322 or pUC plasmids can be used, but the vector is not limited thereto.” Tamaru et al., page 32, lines 1257-1260.  Qing et al. teach a series of cold-shock expression vectors, pCold I, II, III, and IV, having a pUC118 background.  Qing et al., page 877, left column.  That is, the pCold vectors taught by Qing et al. are a type of pUC plasmid/vector.  While the pCold vectors taught by Qing et al. are particularly adapted for overexpression of proteins in Escherichia coli at low temperatures to improve solubility and stability, the pCold vectors taught by Qing et al. are taught to be versatile vectors suitable for expression of a wide range of proteins in E. coli as described in Table 1 of Qing et al. and related text, including expression of bacterial proteins, human proteins, Drosophilia (insect) proteins and C. elegens (plant) proteins.  It is noted that Shimosaka et al. teach that pCold vectors are appropriate for expressing chitinolytic enzymes.  Shimosaka et al. teach preparing/cloning a chitinolytic gene in a recombinant expression vector described as “pCold I.”  Shimosaka et al., page 10, lines 379-387.  
In view of Tamaru et al. teaching that the vector used to express the nucleotides and proteins taught therein is not limited, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any appropriate vector for expression in E. coli including the pColdII vector taught by Tamaru et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Qing et al. E. coli wherein it is not considered to be inventive to apply the pColdII vector taught by Qing et al. to its described purpose, which is the recombinant expression of proteins in E. coli.  See MPEP 2144.07.

Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (WO 2010/101158 A1) further in view of Uniprot, Accession No. D9SUC4, 2019, www.uniprot.org (previously cited), and Nishihara et al. (Overexpression of trigger factor prevents aggregation of recombinant proteins in Escherichia coli, Appl. Environ. Microbiol. 66 (2000): 884-89).  A machine translation of Tamaru et al. was previously provided, which is cited below.
Tamaru et al. teach “a DNA comprising a novel nucleotide sequence derived from Clostridium cellulovorans, a vector containing this DNA, a gene recombinant transformed with this vector, a protein encoded by this DNA, or a monosaccharide is produced from cellulose or hemicellulose. The present invention relates to a method for producing a lower alcohol from cellulose or hemicellulose.”  Tamaru et al., page 1, lines 11-15.  “The inventors have deciphered the nucleotide sequence of the entire genome of Clostridium cellulovorans. As a result, it was revealed for the first time that genes encoding almost all enzymes that degrade cellulose or hemicellulose are present on the genome of Clostridium cellulovorans.”  Tamaru et al., page 2, lines 55-58.
Recited SEQ ID NO: 1 is identical to SEQ ID NO: 184 (residues 32-599) of Tamaru et al.  Recited SEQ ID NO: 2 is identical to SEQ ID NO: 14 (nucleotides 94-1800) of Tamaru et al.
“The present invention is an isolation consisting of the nucleotide sequence set forth in any one
of SEQ ID NOS: 1 to 31, or a nucleotide sequence having a homology of 90% or more with this nucleotide sequence and encoding a protein having cellulosome-forming activity. The novel DNA is provided. This DNA comprises the amino acid sequence set forth in any one of SEQ ID NOs: 171-201, or an amino acid sequence in which one or several amino acids have been deleted, substituted or added in the amino acid sequence, and has cellulosome-forming activity.”  Tamaru et al., page 2.
	“The present invention provides a vector containing the novel DNA derived from the above Clostridium cellulovorans. Also provided is a gene recombinant transformed with this vector. Here, the gene recombinant may be a microorganism such as yeast, Escherichia coli, Bacillus subtilis, Clostridium, et al., page 2, lines 1054-1060.
“The present invention has the following DNAs (a) and (b): (a) a nucleotide sequence described in any one of SEQ ID NOS: 1 to 31, or a homology of 90% or more with this nucleotide sequence, A novel DNA consisting of a nucleotide sequence encoding a protein having cellulosome-forming activity; and (b) the nucleotide sequence described in any one of SEQ ID NOs: 32 to 170, or having 90% or more homology with this nucleotide sequence. Provided is a gene recombinant, which retains a novel DNA combination consisting of a nucleotide sequence encoding a protein having no cellulosome-forming activity in an expressible manner. The present invention also provides a method for producing a monosaccharide from cellulose or hemicellulose, which comprises the step of culturing the genetically modified product in the presence of cellulose or hemicellulose. The present invention further provides a method for producing a lower alcohol from cellulose or hemicellulose, which comprises the step of culturing this genetically modified product in the presence of cellulose or hemicellulose.”  Tamaru et al., page 26, lines 1061-1073.  
“In one embodiment, the present invention provides a novel base sequence derived from Clostridium cellulovorans described in any one of SEQ ID NOS: 1 to 170, or having a homology of 90% or more with this base sequence, and having a cellulose or hemicellulose degrading activity. A DNA comprising a nucleotide sequence encoding a protein having these DNAs can be obtained by, for example, synthesizing a primer based on the nucleotide sequence disclosed in the present specification and performing a PCR reaction using the genomic DNA extracted from Clostridium cellulovorans as a template.”  Tamaru et al., page 30, lines 1250, to page 31, line 1256.
“These DNAs can be expressed by linking them to an appropriate vector and introducing them into an appropriate host. When Escherichia coli is used as a host, pBR322 or pUC plasmids can be used, but the vector is not limited thereto. As the promoter for E. coli, tryptophan (trp) promoter, lactose (lac) promoter and the like can be used.”  Tamaru et al., page 32, lines 1257-1260.
 these proteins as purified enzymes to cellulose or hemicellulose. Also, in the step of degrading cellulose or hemicellulose using a microorganism, the step can be enhanced by adding these proteins.” Tamaru et al., page 31, lines 1279-1292.
Further, Tamaru et al. further describe that in cloning and expressing the nucleotides/genes described therein that it is appropriate to exclude any secretory signal.  The “sites excluding the secretory signal were subcloned.”  Tamaru et al., page 48, line 1998.  The ordinarily skilled artisan at the time of filing would readily understand that all of the cellulosome enzymes/proteins described by Tamaru et al. are located on an extracellular cellulosome of C. cellulovorans as to have a signal secretion signal responsible for their secretion from the cell.
As such, Tamaru et al. disclose cloning any of nucleotide sequences SEQ ID NOs: 1-31 (including exclusion of any secretory signal) into a host cell including E. coli to produce proteins having any of SEQ ID NOS: 171-201, culturing the host cell and preparing a purified protein of any of SEQ ID NOS: 171-201 that can be used individually or in combination to decompose cellulose or hemicellulose.  Again, recited SEQ ID NO: 1 is identical to SEQ ID NO: 184 (residues 32-599) of Tamaru et al.  Recited SEQ ID NO: 2 is identical to SEQ ID NO: 14 (nucleotides 94-1800) of Tamaru et al.
Regarding recitation that a polypeptide having SEQ ID NO: 1 (encoded by recited SEQ ID NO: 2) has activity as a chitinolytic enzyme, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  MPEP 2112(I).  “There is no requirement that a person of 
Here, for the reasons stated above, Tamaru et al. disclose a protein/enzyme having identical amino acid sequence as SEQ ID NO: 1 of the specification described by the specification as being a chitinolytic enzyme.  The activity and properties of a protein are determined by its amino acid sequence.  Since “Products of identical chemical composition can not have mutually exclusive properties," the protein produced by C. cellulovorans described by Tamaru et al. necessarily and inherently has activity as a chitinolytic enzyme.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  MPEP 2112(IV).  Here, the basis in fact and technical reasoning is that the protein described by Tamaru et al. (SEQ ID NO: 184) and the chitinolytic enzyme having SEQ ID NO: 1 of the specification have the same amino acid sequence and structure wherein a “chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  Similarly, the protein described as SEQ ID NO: 184 of Tamaru et al. necessarily and inherently has chitinolytic activity that degrades the terminal of chitin and has binding and degrading ability for chitin as recited in claims 2 and 3.
 However, Tamaru et al. do not directly teach preparing the base sequence consisting of SEQ ID NO: 2 and preparing a recombinant expression vector having the base sequence of SEQ ID NO: 2, which is interpreted as reciting that the recited chitinolytic enzyme is encoded by the base sequence consisting of SEQ ID NO: 2.
Tamaru et al. teach the expression of serval enzymes when a DNA fragment with “the sites excluding the secretory signal were subcloned.” Tamaru et al., page 48, line 1998; see also Tamaru et al., page 48, line 2009; page 49, lines 2014, 2019, 2047; and page 50, line 2092.  As such, in expressing the et al., the ordinarily skilled artisan at the time of filing would have been motivated to subclone SEQ ID NO: 14 of Tamaru et al. into an expression by excluding any secretory signal sequence encoded by SEQ ID NO: 14.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Tamaru et al. directly teaches that it is appropriate to heterologously express the sequences taught therein in a heterologous host cell without a secretion sequence such that the encoded protein/enzyme is expressed intracellularly.  That is, the teachings in Tamaru et al. that “the target protein is purified from the bacterial cells or culture supernatant of these host cells” in conjunction with cloning of various genes excluding the secretory sequence teaches that intracellular expression of the sequences taught by Tamaru et al. is directly suggested and contemplated by Tamaru et al.  As discussed, SEQ ID NO: 14 of Tamaru et al. encodes SEQ ID NO: 184 of Tamaru et al.  Tamaru et al., page 31, line 1287.  Uniprot D9SUC4 teach the same protein from C. cellulovorans as described as SEQ ID NO: 184 of Tamaru et al. wherein Uniprot D9SUC4 teach that amino acid residues 1-31 of SEQ ID NO: 184 of Tamaru et al. is a signal sequence.  Since Tamaru et al. directly suggest removal of a signal sequence for intracellular expression, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to clone SEQ ID NO: 14 of Tamaru et al. (encoding SEQ ID NO: 184 of Tamaru et al.) into an expression vector with the nucleotide encoding amino acid residues 1-31 (which is nucleotides 1-93 of SEQ ID NO: 14 of Tamaru et al.) excluded in view of the teachings of Tamaru et al. regarding excluding any secretory signal sequence.  Exclusion of nucleotides 1-93 of SEQ ID NO: 14 of Tamaru et al. yields a nucleotide sequence identical to and consisting of recited SEQ ID NO: 2.
Further, as discussed, Tamaru et al. directly teach transformation of E. coli host cells including that pBR322 or pUC plasmids can be used, but the vector is not limited thereto, including transformation with one of SEQ ID NOS: 1 to 31 of Tamaru et al. which extends to expression of any of these base sequences lacking nucleotides encoding a secretion signal sequence including recited SEQ ID NO: 2 as discussed above.
While Tamaru et al. directly teach culturing a genetically modified bacterial host cell transformant and purifying an enzyme/protein from the host cell or supernatant thereof, Tamaru et al. do not explicitly teach lysing and centrifuging a host cell/transformant.
et al., page 885, left column, it is well established that when any desired target protein is expressed in bacterial cells as transformants (e.g. E. coli), that it is known to lyse such bacterial, for example by sonication, and to recover a supernatant containing the target protein by centrifugation to pellet cell debris as taught by Nishihara et al.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to purify a target protein encoded any of SEQ ID NOS: 1-31 of Tamaru et al. (including recited SEQ ID NO: 2 excluding nucleotides encoding a signal sequence) from a bacterial host cell transformant by lysing such transformant and recovering a supernatant by centrifugation.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Nishihara et al. teach that sonication/lysing of bacterial transformants followed by centrifugation to remove cellular debris is the standard methodology for purifying a target protein from a bacterial transformant.
Regarding claim 8, Nishihara et al., abstract, teach that “To examine the effects of overexpression of trigger factor (TF) on recombinant proteins produced in Escherichia coli, we constructed plasmids that permitted controlled expression of TF alone or together with the GroEL-GroES chaperones.” Nishihara et al. teach that “TF expression plasmid pTf16 with the L-arabinose inducible (araB) promoter was constructed by cutting out a 1.7-kb DNA fragment containing the TF coding region (tig gene) from l clone 148 of the Kohara genomic library (8) (digested with XmnI and NdeI) and inserting it just downstream of the araB promoter in vector pAR3 (11) that had been treated with PstI and BglII,” as shown in Fig. 1A.  Nishihara et al., page 884, right column.
Nishihara et al. teach “that overexpression of TF can effectively prevent aggregation of recombinant proteins when they are coexpressed in E. coli”; for example, by overexpressing from the described plasmid pTf16.  Nishihara et al., page 887, right column.  “It is likely that the TF coexpression system described here will provide a useful way to study and improve production of various recombinant proteins that are difficult to obtain in the native states.”  Nishihara et al., page 888, left column.
It is noted that Nishihara et al. teach co-expression of the taught PTf16 vector together with a vector encoding the desired recombinant protein; for example, “human lysozyme expression vector pLY-46.”  Nishihara et al., page 884, left column. 
et al. teaching that the vector used to express the nucleotides and proteins taught therein is not limited, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any appropriate vector for expression in E. coli including co-expression of the pTf16 vector taught by Nishihara et al. together with a recombinant vector having and consisting of the full-length of recited SEQ ID NO: 2 (excluding any nucleotides encoding a signal sequence) encoding SEQ ID NO: 1 of the specification wherein any nucleotides encoding a signal secretion sequence are excluded as discussed above (e.g. a base sequence consisting of recited SEQ ID NO: 2).  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Nishihara et al. teach that co-expression of the pTf16 vector is suitable to “improve production of various recombinant proteins” in E. coli wherein it is not considered to be inventive to apply the pTf16 vector taught by Nishihara et al. to its described purpose, which is the recombinant expression of proteins in E. coli by co-expression of the pTf16 vector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.

Claim 10 depends from independent claim 5 that recites a method of preparing a chitinolytic enzyme by culturing a transformant among other method steps as recited in claim 5.  Specifically, claim 10 recites “a step of mixing the chitinolytic enzyme prepared by claim 5 with chitin or biomass comprising chitin.”  The recitation of “the chitinolytic enzyme prepared by claim 5” is interpreted as stating how the chitinolytic enzyme is made and is not interpreted as stating that the method steps of claim 5 are necessarily performed in embodiments of the method of claim 10. Claim 10 is given this interpretation since “prepared by” indicates a process through which the recited chitinolytic enzyme is made and does not set forth the full method of claim 5 of preparing a chitinolytic enzyme actively be performed by indicating, for example, that the scope of claim 10 is limited to the method of claim 5 further comprising the performance of the additional method steps recited in claim 10.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).  Claim 10 is a method claim and not a product claim; however, claim 10 as discussed above recites the use of a chitinolytic enzyme product defined as a product-by-process.  Recitation of  “the chitinolytic enzyme prepared by claim 5” is interpreted as reciting a product-by-process used within the method of claim 10 wherein chitinolytic enzymes made by methodology other than as recited in claim 5 can produce the same chitinolytic enzyme.  As described by the specification, the chitinolytic enzyme encoded by SEQ ID NO: 2 is produced by a naturally-occurring strain of Clostridium cellulovorans particularly identified as encoded by gene Clocel_3193. See specification, page C. cellulovorans is a bacterial cell wherein proteins produced thereby are not expected to have any significant post-translational modifications except that it is well-understood in the art that a signal secretion sequence is removed upon secretion from the cell.  As such, the chitinolytic enzyme encoded by gene Clocel_3193 (i.e. a gene having SEQ ID NO: 2) isolated from naturally-occurring C. cellulovorans is the same product as the recited “chitinolytic enzyme prepared by claim 5” although such a chitinolytic enzyme isolated from naturally-occurring C. cellulovorans is made by a different process.  That is, isolating the chitinolytic enzyme encoded by gene Clocel_3193 isolated from naturally-occurring C. cellulovorans and using such isolated chitinolytic enzyme in a method of mixing the chitinolytic enzyme with chitin meets all of the features of claim 10 such that claim 10 does not require the performance of any of the method steps of claim 5 including the recited steps of preparing a transformant and culturing the transformant as recited in claim 5. Uniprot, Accession No. D9SUC4, 2019, www.uniprot.org, evidences that the gene product of gene Clocel_3193 of C. cellulovorans is a protein identical to and consists of recited SEQ ID NO: 1 upon removal of the amino acid residues 1-31 constitution a signal sequence.
For these reasons, claim 10 omits elements from claim 5 from which claim 10 depends, such omitted elements being performance of all and any of the active steps labeled (1) through (5) in claim 5.
It is noted that the prior art demonstrates the performance of isolating the enzyme protein encoded by gene Clocel_3193 without the performance of any of the active steps of claim 5 as described by Kim et al. (The Unique Role of Novel Cellulosomal Subunit in Clostridium cellulovorans Explored by Cohesin Marker Related to Binding on Insoluble Cellulosic Substrate, Korean Society of Biological Engineering Conference 2015, abstract, 2015, page 349), which is evidence that the method of claim 10 can be performed without performance of any of the method steps of claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    325
    738
    media_image1.png
    Greyscale

	Applicant’s arguments have been considered.  However, applicant’s amendment necessitates the new grounds of rejection stated above.

	Applicant argues:

    PNG
    media_image2.png
    246
    694
    media_image2.png
    Greyscale

	The examiner’s best understanding of applicant’s comments is that SEQ ID NO: 1 has an unexpected result of “improved binding ability and degrading ability for chitin.  Regarding arguments for unexpected results, the following is noted:
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
Here, the closest prior art regarding the properties of SEQ ID NO: 1 of the specification (as encoded by recited SEQ ID NO: 2) is both SEQ ID NO: 184 of Tamaru et al. and the protein encoded by the C. cellulovorans Clocel 3193 gene as described by Kim et al. (The Unique Role of Novel Cellulosomal Subunit in Clostridium cellulovorans Explored by Cohesin Marker Related to Binding on Insoluble Cellulosic Substrate, Korean Society of Biological Engineering Conference 2015, abstract, 2015, page 349).  However, no comparison is made to this closest prior art in applicant’s arguments.  It is noted that the rejected claims 5-8 do not recite a method that requires any binding or degrading of chitin such that the closest prior art to the rejected claims 5-8 is not necessarily prior art that particularly discusses binding or degrading of chitin by any enzyme.  The ability of the enzyme having SEQ ID NO: 1 of the specification to bind and/or degrade chitin is determined by the amino acid sequence of that enzyme and is therefore inherent to any enzyme having SEQ ID NO: 1 including as described in the prior art of Tamaru et al. and Kim et al. “Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” MPEP 2112.01(I). “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I).
It is noted that the only data concerning the catalytic activity of SEQ ID NO: 1 of record is data presented in the specification.  Attorney argument is not evidence of record. See MPEP 2145(I) and 716.01(c).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652